PER CURIAM.
Appellant, plaintiff in a false imprisonment suit, failed to accept defendants’ timely-made good faith offer under section 768.79 Florida Statutes (1997). After a jury verdict and judgment for the defendants, they obtained a cost judgment *183against appellant from which she has brought this appeal. We affirm.
Although appellant had notice of the hearing on the motion for attorney’ fees and costs, she did not attend the hearing. When appellant became aware that the cost judgment had been entered, she filed a motion for rehearing. Her motion alleged that (a) she had called the office of defendants’ counsel to make sure the hearing would go forward the following day as scheduled; (b) a person in that office, identifying herself as one of counsel’s secretaries, told her that the hearing had been canceled; and (c) she had not attended the hearing in reliance on that information. The court conducted an evidentiary hearing on those factual allegations and, after taking testimony from appellant and the two secretaries implicated by her allegations, concluded that appellant’s testimony was not credible. The motion for rehearing was denied.
Appellant contests neither defendants’ entitlement nor the amount awarded 1, but argues only that “the trial court exceeded its judicial discretion by preferring judgment by default than by the merits.” We take this to mean that the court should have believed her testimony that she was misled by defense counsel’s office staff and, therefore, should have held another hearing on the merits of the motion to tax costs and fees. That argument is without merit. There was no abuse of discretion. The cost judgment is affirmed.
AFFIRMED.
KLEIN and FARMER, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.

. The only argument relating to the merits of the judgment is in appellant’s reply brief. There, without specificity, except for the cost of a deposition of one physician, she says only that "review of the transcript to the surprise hearing shows a multitude of incorrect information, perhaps outright lies.”